Citation Nr: 0818496	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  05-14 303A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a compensable evaluation for demyelinating 
peripheral neuropathy of the left lower extremity prior to 
March 12, 2007, and higher than 10 percent beginning on that 
date.

2.  Entitlement to a compensable evaluation for demyelinating 
peripheral neuropathy of the right lower extremity prior to 
March 12, 2007, and higher than 10 percent beginning on that 
date.

3.  Entitlement to an effective date prior to March 12, 2007, 
for a 10 percent disability rating for demyelinating 
peripheral neuropathy of the left lower extremity.

4.  Entitlement to an effective date prior to March 12, 2007, 
for a 10 percent disability rating for demyelinating 
peripheral neuropathy of the right lower extremity.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to March 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio and New 
York, New York.

A motion to advance this case on the docket due to advanced 
age was granted by the Board in May 2008.  See 38 U.S.C.A. § 
7107 (West 2002); 38 C.F.R. § 20.900(c) (2007).


REMAND

The Board also notes that in an April 2007 rating decision, 
the RO increased the veteran's disability rating to 10 
percent for demyelinating peripheral neuropathy of each lower 
extremity, effective March 12, 2007.  In June 2007, the 
veteran submitted a notice of disagreement with the effective 
date assigned.  He claims that the proper effective date for 
the increase is November 17, 2001.  The veteran has not been 
provided a statement of the case in response to this notice 
of disagreement.  Because the notice of disagreement placed 
the issue in appellate status, the matter must be remanded 
for the originating agency to issue a statement of the case.  
See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

These effective-date issues are inextricably intertwined with 
the rating issues currently on appeal.  Therefore, it would 
be inappropriate for the Board to decide the rating issues 
before the originating agency has provided the veteran with a 
statement of the case on the effective-date issues.  The 
Board also notes that the most recent VA examination to 
determine the current degree of severity of the service-
connected disabilities was performed in November 2005.  In 
light of the length of time since the veteran's last 
examination and the fact that these issues must be remanded 
anyway, the Board is of the opinion that the veteran should 
be afforded a new examination addressing the severity of his 
service-connected demyelinating peripheral neuropathy of the 
lower extremities. 

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The veteran and his representative 
should be provided a statement of the 
case on the issues of entitlement to an 
effective date prior to March 12, 2007, 
for a 10 percent disability rating for 
demyelinating peripheral neuropathy of 
the left lower extremity and entitlement 
to an effective date prior to March 12, 
2007, for a 10 percent disability rating 
for demyelinating peripheral neuropathy 
of the right lower extremity, and 
informed of the requirements to perfect 
an appeal with respect to these new 
issues.

2.  The RO or the AMC should ask the 
veteran to identify provide any 
outstanding medical records pertaining 
to treatment or evaluation of his 
peripheral neuropathy of the lower 
extremities during the period of these 
claims or to provide the identifying 
information and any necessary 
authorization to enable VA to obtain the 
records on his behalf.

3.  Then, the RO or the AMC should 
attempt to obtain a copy of any 
pertinent records identified but not 
provided by the veteran.  If the RO or 
the AMC is unable to obtain a copy of 
any pertinent records identified by the 
veteran, it should so inform the veteran 
and his representative and request them 
to provide a copy of the outstanding 
records.

4.  The RO or the AMC should obtain all 
records of VA treatment and/or 
evaluations of peripheral neuropathy of 
the lower extremities from 2005 to the 
present. 

5.  Then, the veteran should be afforded 
an appropriate VA examination to 
determine the current manifestations and 
severity of his service-connected 
peripheral neuropathy of the lower 
extremities.  The claims files must be 
made available to and be reviewed by the 
examiner.  Any indicated studies, such 
as electrodiagnostic studies, should be 
obtained.  All findings should be 
reported in detail.  

6.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

7.  Then, the RO or the AMC should 
adjudicate the issues on appeal based on 
a de novo review of the pertinent 
evidence.

8.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the requisite opportunity to 
respond.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board for further 
appellate consideration, if appropriate.

By this remand, the Board intimates no opinion as to any 
final outcome of this case. 

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



